DETAILED ACTION
In application filed on 06/05/2020, Claims 1-14 and 16-18 are pending. Claims 1-14 and 16-18 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa M. Caldwell on 05/19/2022.
The application has been amended as follows:

Claim 1 (currently amended): Intestinal microorganism detection system comprising:
	 a feces collection unit configured to collect the feces of a user; 
	a storage unit comprising a plurality of accommodation units configured to accommodate a fecal sample, the fecal sample being formed by mixing the feces collected by the feces collection unit with fluid; 
	a sensor unit configured to detect a microorganism in the fecal sample accommodated in each of the plurality of accommodation units and generate first information, wherein the sensor unit comprises: a wave source configured to emit waves towards the fecal sample accommodated in each accommodation unit; and at least one detection unit configured to detect, every predetermined time point, a wave speckle generated by multiple scattering of the emitted waves in each accommodation unit, and a control unit is configured to acquire a temporal correlation of the detected wave speckle by using the detected wave speckle, and estimates, on the basis of the acquired temporal correlation, the type of intestinal microorganism present in the fecal sample accommodated in each of the plurality of accommodation units and a concentration thereof; and
	 the [[a]] control unit configured to estimate, on the basis of the generated first information, the type of intestinal microorganism present in the user and a concentration thereof, wherein the plurality of accommodation units are respectively exposed to different environmental conditions.

Claim 15 (cancelled)
Reasons for Allowance
Claims 1-14 and 16-18 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Ronsick (US20180298419A1) teaches an intestinal microorganism detection system comprising:
a storage unit (Para 0099, Fig. 1, ref. 1906, referred to as holding structure) comprising a plurality of accommodation units (Para 0099, adapted for holding a multitude of specimen containers 500) configured to accommodate a fecal sample (Para 0093, sample may contain microbial agent e.g. feces), the fecal sample being formed by mixing the feces collected by the feces collection unit with fluid (Para 0112, mixing the lysis buffer with the sample…)
a sensor unit (Para 0023, 0104, referred to as identification and/or characterization reading module; Fig. 1, ref. 1918) configured to detect a microorganism in the fecal sample accommodated in each of the plurality of accommodation units (Para 0023, ‘to characterize and/or identify the microbial agent; Para 0091) and generate first information (Para 0104, sensor array 1920 which generates signals supplied to a computer 1924, where the computer identifies and/or characterizes the microbial agent…);
wherein the sensor unit (Para 0023, 0104, referred to as identification and/or characterization reading module; Fig. 1, ref. 1918) comprises: a wave source configured to emit waves towards the fecal sample accommodated in each accommodation unit (Para 0104, referred to as light source, e.g., an excitation light source which illuminates the concentrated microbial agent in the separation device 1904, where sample is originally in the  sample container 500),  and at least one detection unit (Para 0104, referred to as sensor array, ref. 1920) configured to detect, every predetermined time point, a wave speckle generated by multiple scattering of the emitted waves in each accommodation unit (Para 0104, ‘concentrated microbial agent by the light source will generate a reflectance signal or Rayleigh scattering signal… fluorescence and reflectance signals (spectrum) are captured by a sensor array 1920 which generates signals supplied to a computer 1924), and a control unit (Para 0104, referred to as computer; Para 0069, ‘computer system controlling the operation of the instrument’); and
the control unit (Para 0104, referred to as computer; Para 0069, ‘computer system controlling the operation of the instrument’) configured to estimate, on the basis of the generated first information, the type of intestinal microorganism present in the user (Para 0104, ‘identifies and/or characterizes the microbial agent’), wherein the plurality of accommodation units are respectively exposed to different environmental conditions (Para 0057, …maintain the sample within the sampling device at 37 degrees C)
However, Ronsick (US20180298419A1) does not teach an intestinal microorganism detection system comprising:
a feces collection unit configured to collect the feces of a user; 
a control unit is configured to acquire a temporal correlation of the detected wave speckle by using the detected wave speckle, and estimates, on the basis of the acquired temporal correlation, the type of intestinal microorganism present in the fecal sample accommodated in each of the plurality of accommodation units and a concentration thereof;
the control unit configured to estimate, on the basis of the generated first information, a concentration of the intestinal microorganism present. 
Therefore Claims 1-14 and 16-18 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             

,